Citation Nr: 0410899	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.T.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to December 1967.  
This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for residuals of 
a back injury.  The Board remanded the case to the RO in July 2003 
to obtain additional evidence.  That evidence has been obtained 
and the case is once again before the Board for review.  

On January 16, 2003, the veteran testified before the undersigned 
Veterans Law Judge at a hearing held in Phoenix, Arizona.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed all 
evidence necessary for the equitable disposition of the claim.  

2.  Medical evidence shows that the veteran's current low back 
disability is not related to service but to injuries sustained 
after service. 


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.307, 3.309 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a back 
injury.  In the interest of clarity, the Board will initially 
discuss whether this issue has been properly developed for 
appellate purposes.  The Board will then address the issue on 
appeal, providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 2000.  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform him 
whether he or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
veteran was informed of the evidence needed to substantiate his 
claim by means of the September 2001 rating decision, the 
September 2002 Statement of the Case, the July 2003 Board remand, 
and the November 2003 Supplemental Statement of the Case.

In the rating decision, the veteran was informed of the basis for 
the denial of his claim and of the type of evidence that he needed 
to submit to substantiate his claim.  In the Statement of the Case 
and Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed him of 
the reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of his 
claim.  The RO also advised the veteran of the evidence necessary 
to support his claim and of the respective duties of the VA and of 
the veteran in obtaining that evidence in various letters, 
including those dated in January 2000, April 2000, December 2000, 
May 2001, and November 2003.  These duties were also explained to 
the veteran at his January 2003 hearing.  The veteran also was 
specifically advised of the provisions of the VCAA by the RO and 
by the Board in its July 2003 remand.  Therefore, the Board finds 
that the rating decision, Statement of the Case, Supplemental 
Statement of the Case, Board remand, and related letters provided 
to the veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), however, the 
United States Court of Appeals for Veterans Claims (Court) held 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  The Court's decision in Pelegrini 
also held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case, the RO 
notified the veteran in several letters of the evidence needed to 
substantiate his claim prior to the September 2001 rating 
decision.  None of those letters, however, notified the veteran of 
the specific provisions of the VCAA, as they were all dated prior 
to the enactment of the VCAA.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

While the notice provided to the veteran was not given prior to 
the first RO adjudication of the claim, the notice was provided by 
the RO and the Board, which fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notices.  In response to the VA notices, moreover, the veteran and 
his representative have not indicated that there is any additional 
evidence that needs to be obtained in order to fairly decide his 
claim.  Under these circumstances, the Board finds that the 
veteran will not be prejudiced by the Board proceeding with a 
decision, and that no useful purpose would be served by returning 
this case to the RO to reissue notice that has already been 
provided.

The VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  Here, there does not appear to be any outstanding medical 
records that are relevant to this appeal, as the RO obtained all 
private and VA medical records identified by the veteran and his 
representative.  The veteran was provided an opportunity to submit 
additional evidence at his January 2003 hearing.  The undersigned 
also explained that the record would be held open for 60 days 
after the hearing for the veteran and his representative to submit 
additional evidence.  Pursuant to the Board's remand, the veteran 
was also afforded a VA examination to determine whether his 
current back disability is related to service.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Discussion

The veteran claims that he currently suffers from a low back 
disability as a result of an injury he sustained in service.  For 
the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

A.  Legal Criteria

The veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, certain chronic diseases 
such as arthritis may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable degree 
(10 percent) within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption period, 
and still has such a condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(a).  If the chronicity 
provision is not applicable, a claim may still be established if 
the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Generally, to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

B.  Factual Background

The veteran's service medical records show that he was seen in 
October 1967 for complaints of severe low back pain after 
straining his back while lifting heavy projectiles.  Upon physical 
examination, straight leg raising was negative bilaterally, deep 
tendon reflexes were equal bilaterally, and there was mild muscle 
spasm of the lower back.  The diagnostic impression was muscle 
spasm.  A follow-up evaluation five days later revealed no 
significant findings.  A separation physical examination in 
December 1967 made no reference to back problems and a clinical 
evaluation of the spine was normal.  It thus appears that the 
veteran's muscle spasm resolved, with no chronic back disability 
shown in service. 

The record shows that the veteran injured his back on several 
occasions after service.  The veteran was seen by B.S., M.D., in 
October 1988 following a work-related injury in which he was 
thrown from a stacker while working in a warehouse.  At that time, 
Dr. B.S. noted the veteran's twenty-six year history of low back 
pain.  Dr. B.S. also noted the veteran's history of a motor 
vehicle accident in 1975, which resulted in a herniated disc that 
required an L4-5 laminectomy.  Dr. B.S. concluded that the veteran 
had a possible new herniated disc at L4-5 versus scar tissue from 
the laminectomy performed thirteen years ago.  The veteran was 
treated at the Philadelphia Aquatic and Rehabilitation Center in 
October 1988 for his low back disability.  Records from that 
facility also noted the veteran's twenty-six year history of low 
back pain.  

The veteran was treated by several other physicians in 1989 for 
his low back disability.  In January 1989, M.W., M.D., noted that 
the veteran had worked as a laborer in a warehouse since 1968 and 
had recently developed low back pain.  In an April 1989 report, 
R.S., M.D., noted that the veteran first experienced pain in his 
right trapezial area in May 1987 as a result of lifting heavy 
cases at work, and eventually developed low back pain in October 
1988.  Dr. R.S. indicated that there was no identifiable 
provocation for the onset of low back pain.  The veteran was also 
seen by S.L., M.D., on several occasions in 1989 for lumbosacral 
disc disease.

At his January 2003 hearing, the veteran testified that there was 
no evidence of back problems at that time of his separation 
examination because he had been promoted to petty officer, which 
meant that he no longer had to perform manual labor.  The veteran 
also stated that he underwent a physical examination in 1968 at 
the time he was hired as a laborer for a warehouse.  According to 
the veteran, the examining physician indicated that X-rays 
revealed that there was "something wrong" with his back.  
Unfortunately, the veteran testified that the company was no 
longer in business and that there was no way to obtain these 
records.  He also acknowledged that he injured his back in a 1977 
motor vehicle accident and again in a 1987 work-related accident.  
He stated that he stopped working in 1988 and was on Social 
Security Administration benefits.

Pursuant to the Board's remand, the veteran underwent a VA 
examination in October 2003 to determine the nature and etiology 
of his low back disability.  At that time, the examiner recorded 
the veteran's history involving his back problems, including the 
injury in service, the injury related to the 1977 motor vehicle 
accident and the 1988 work-related injury.  Under the diagnosis 
section, the examiner wrote the following:

A chronic low back pain secondary to chronic degenerative disc 
disease with a history of injury in 1965 and a second injury in 
1988, surgery in 1977 for an L4-L5 disk.  The residuals from the 
surgery, I think, is right gastrocnemius atrophy that is probably 
due to the surgery because there is no weakness and no sensory 
loss. 

In a November 2003 addendum report, the examiner added the 
following opinion:

There is a medical note dated April 24, 1989 that he had an 
industrial injury to his lower back lifting heavy crates at [ ] 
warehouse.  This could be the cause of his chronic low back pain.  
There is a medical note dated Oct 19, 1988 that he had a motor 
vehicle accident in 1975 and a laminectomy in 1977.  ther [sic] is 
no description of this injury in the record.  It is possible that 
he now has back pain secondary to those accidents.  It is more 
likely that his chronic low back pain is secondary to those 
injuries than his injury in 1965 which is reported in the record 
as back strain which responded to treatment.  

VA outpatient treatment records dated from 2000 to 2003 also show 
treatment for the veteran's disc disease.  However, none of these 
records includes a medical opinion concerning the etiology or date 
of onset of this disability.  


C.  Analysis

After carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim for 
service connection for residuals of a back injury.  The veteran's 
service medical records show that he was treated for muscle spasm 
in his lower back on two occasions in October 1967.  However, this 
condition apparently resolved, with no chronic disability shown in 
service or during the one-year period after his separation from 
active duty.  Of particular relevance, the separation examination 
report made no reference to back problems and the spine was 
described as normal on clinical evaluation.

The first documented evidence of a back disability after service 
pertains to a 1975 motor vehicle accident, which resulted in the 
veteran undergoing a lumbar laminectomy.  The veteran injured his 
back again in 1988 in a work-related accident.  In light of these 
findings, a VA examiner reviewed the claims file and determined 
that it was more likely that the veteran's chronic back pain was 
secondary to his post-service injuries as opposed to his back 
strain in service, which the examiner noted had responded to 
treatment.  The Board places significant probative value on this 
opinion, as it was based on a review of the entire record and has 
not been contradicted by any medical evidence.  The Court has held 
that the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of reasons 
and bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position.  Wray v. Brown, 7 
Vet. App. 488, 493 (1995).  Here, for example, the VA examiner 
discussed the veteran's injury in service before determining that 
his low back disability was related to injuries sustained after 
service.  

The Board notes that several physicians recorded the veteran's 
history of back pain dating back to service.  Parenthetically, the 
Board notes that physicians in 1988 noted a twenty-six year 
history of back pain, which places the dated on onset prior to 
service (1962).  However, a physical examination performed at the 
time the veteran entered service made no reference to back pain.  
In any event, none of these physicians offered their own 
independent medical opinion confirming the veteran's self-reported 
history concerning the date of onset.  See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that evidence which is simply 
unenhanced information recorded by a medical examiner does not 
constitute competent medical evidence).  Thus, there is no medical 
evidence to support the veteran's contentions that his current low 
back disability is related to service. 

Indeed, the only evidence of a relationship between the veteran's 
low back disability and his period of military service is the 
veteran's own lay statements, including testimony presented at his 
January 2003 hearing.  However, the veteran is not competent to 
testify as to the etiology of an orthopedic disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. 
App. at 494-95 (laypersons are not competent to render medical 
opinions).  See also 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  Therefore, the veteran's lay 
statements are of limited probative value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to service 
connection for residuals of a back injury.  Hence, there is not an 
approximate balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, 38 U.S.C.A  § 5107(b); 38 
C.F.R.  § 3.102, and the appeal is denied.  


ORDER

Service connection for residuals of a back injury is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



